EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
4. (Currently Amended) The pumping line arrangement according to claim [[3]] 1 wherein the first pumping line defines a deposition pumping line intended to carry a deposition process flow, the second pumping line defines a cleaning pumping line intended to carry a cleaning process flow, and wherein the first pre-abatement module is configured to remove one or more incompatible process step exhaust constituents from the cleaning process flow and the second pre-abatement module is configured to remove one or more incompatible process step exhaust constituents from the deposition process flow.  
5. (Previously Presented) The pumping line arrangement according to claim [[3]] 1  wherein the first pre-abatement module includes a fluorine removal agent.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see paragraph entitled ALLOWABLE SUBJECT MATTER , filed June 3, 2022, with respect to the 102 and 103 rejections of record have been fully considered and are persuasive.  The rejections of claims 1, 2, 4-6, and 8-12 have been withdrawn. 
The pumping line arrangement, for use in a semiconductor fabrication assembly as claimed in claim 1 was not found in or suggested by the art, specifically: a chamber connecting line fluidly connectable to a process chamber forming part of a semiconductor fabrication tool within which at least two process steps are performed; and a valve module fluidly connected to the chamber connecting line, the valve module splitting the chamber connecting line into respective first and second pumping lines, the first pumping line being intended to carry a first process step exhaust flow and the second pumping line being intended to carry a second process step exhaust flow which is incompatible with the first process step exhaust flow, and more specifically wherein the first pumping line includes fluidly connected therewithin a first pre-abatement module configured to remove one or more incompatible process step exhaust constituents from the second process step exhaust flow, and wherein the second pumping line includes fluidly connected therewithin a second pre-abatement module configured to remove one or more incompatible process step exhaust constituents from the first process step exhaust flow, wherein the second pre-abatement module includes a fluorinating agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716